Appeal Dismissed and Memorandum Opinion filed April 29, 2021.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-21-00152-CV

                          EX PARTE G.R.G., A CHILD

                    On Appeal from the 257th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2021-14923

                           MEMORANDUM OPINION

      This is an attempted appeal from the denial of a petition for a writ of habeas
corpus under section 157.372 of the Family Code. The record on appeal does not
contain an order denying the petition, but appellant’s notice of appeal states the trial
court orally denied the petition and a written order is pending signature. Appellant
has also filed a petition for writ of mandamus in this court regarding the denial. See
In re N.B.G., No. 14-21-00150-CV.

      The Family Code does not authorize an appeal in this habeas corpus
proceeding. Maadani v. Ward, 611 S.W.3d 460, 461 (Tex. App.—Houston [14th
Dist.] 2020, no pet.) (per curiam). The only available review is through a petition for
a writ of mandamus. See id. at 462.

      On April 6, 2021, we notified the parties that this appeal would be dismissed
for lack of jurisdiction unless any party files a response on or before April 16, 2021,
showing meritorious grounds for continuing the appeal. No response was filed.

      We dismiss the appeal.

                                   PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Poissant.




                                          2